Citation Nr: 1749649	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-04 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for coronary artery disease, to include as due to herbicide agent exposure.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for diabetes mellitus, type II (diabetes), to include as due to herbicide agent exposure.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension, to include as due to herbicide agent exposure and/or as secondary to diabetes.

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for status post radical prostatectomy (claimed as prostate cancer), to include as due to herbicide agent exposure.

5.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.
6.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for tinnitus.

7.  Entitlement to service connection for coronary artery disease, to include as due to herbicide agent exposure.

8.  Entitlement to service connection for diabetes, to include as due to herbicide agent exposure.

9.  Entitlement to service connection for hypertension, to include as due to herbicide agent exposure and/or as secondary to diabetes.

10.  Entitlement to service connection for prostate cancer, to include as due to herbicide agent exposure.

11.  Entitlement to service connection for bilateral hearing loss

12.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1963 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A videoconference hearing was held before the undersigned Veterans Law Judge in May 2017.  A hearing transcript is of record.  At the videoconference hearing, the Veteran submitted additional evidence.  He also sought, and was granted, a 60-day abeyance period for the submission of additional evidence.  In June 2017, the Veteran submitted additional evidence.  As the Veteran's substantive appeal was filed after February 2, 2013, an automatic waiver of Agency of Original Jurisdiction (AOJ) initial review has been applied and the Board may review this evidence in the first instance.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014).

The issues of entitlement to service connection for tinnitus and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed December 2006 rating decision, the RO denied the claims of entitlement to service connection for bilateral hearing loss and tinnitus.

2.  Evidence added to the record since the December 2006 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

3.  In an unappealed February 2008 rating decision, the RO denied the claims of entitlement to service connection for coronary artery disease, diabetes, hypertension and prostate cancer.
4.  Evidence added to the record since the February 2008 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claims for service connection for coronary artery disease, to include as due to herbicide agent exposure; diabetes, to include as due to herbicide agent exposure; hypertension, to include as due to herbicide agent exposure and/or as secondary to diabetes; and prostate cancer, to include as due to herbicide agent exposure.

5.  As a result of his service in the U.S. Air Force at the Udorn Thailand Royal Air Force Base, and his duties as a photo processor, which placed him at the base perimeter, the Veteran has provided sufficient evidence of in-service exposure to herbicide agents.  

6.  The Veteran's diagnosed coronary artery disease is presumed to be related to his in-service exposure to herbicide agents.

7.  The Veteran's diagnosed diabetes is presumed to be related to his in-service exposure to herbicide agents.

8.  The Veteran's diagnosed prostate cancer is presumed to be related to his in-service exposure to herbicide agents.

9.  The Veteran's current bilateral hearing loss disability had onset during active service or is otherwise related to that service.  


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied service connection for bilateral hearing loss and tinnitus is final.  § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

2.  Evidence received subsequent to the December 2006 rating decision is new and material and serves to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The February 2008 rating decision that denied service connection coronary artery disease, diabetes, hypertension, and prostate cancer is final.  § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

4.  Evidence received subsequent to the February 2008 rating decision is new and material and serves to reopen the Veteran's claims of entitlement to service connection for coronary artery disease, to include as due to herbicide agent exposure; diabetes, to include as due to herbicide agent exposure; hypertension, to include as due to herbicide agent exposure and/or as secondary to diabetes; and prostate cancer, to include as due to herbicide agent exposure.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for service connection for coronary artery disease, to include as due to herbicide agent exposure, have been met.  38 U.S.C.A. §§  1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2016).

6.  The criteria for service connection for diabetes, to include as due to herbicide agent exposure, have been met.  38 U.S.C.A. §§  1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2016).

7.  The criteria for service connection for prostate cancer, to include as due to herbicide agent exposure, have been met.  38 U.S.C.A. §§  1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2016).

8.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for bilateral hearing loss and tinnitus were denied initially in December 2006.  The RO essentially determined that there was no evidence that the Veteran's disabilities were caused by active service and/or noise exposure.  The Veteran did not appeal the December 2006 decision nor was new and material evidence received within a year of that decision.  The December 2006 decision thereby became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (2016).   

Similarly, service connection for coronary artery disease, diabetes, hypertension, and prostate cancer were denied initially in February 2008.  The RO essentially determined that there was no evidence that the Veteran's disabilities were diagnosed to a compensable degree within one year of separation from service.   Additionally, the RO determined that the Veteran was not exposed to herbicide agents in service and was not entitled to presumptive service connection based on herbicide agent exposure.  38 C.F.R. § 3.309(e)(2016).  The Veteran did not appeal the February 2008 decision nor was new and material evidence received within a year of that decision.  The February 2008 decision thereby became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (2016).   

At the time of the last final decision pertaining to the Veteran's bilateral hearing loss and tinnitus, the evidence of record mainly consisted of the Veteran's service treatment records, VA records from July 2000 to August 2006 and a VA examination from September 2006.  

The evidence that has been received since the December 2006 rating decision includes updated VA treatment records, testimony from the May 2017 Board hearing and a June 2017 medical statement from Golden VA Clinic.  

At the May 2017 Board hearing, the Veteran testified to noise exposure while in-service, which the Board then conceded.  Particularly, the Veteran testified that there was a constant drone of the processing machines that ran the film he was working on as well as just living and being near the base with the aircraft taking off, with afterburners kicking in.  He further testified he first noticed his hearing loss in the 1990s and had ringing in his ears for a number of years, beginning as early as the 1970s.  

Additionally, in the June 2017 medical statement from the Golden VA Clinic, the Veteran's treating physician, Dr. V.D., opined "with a reasonable degree of certainty it [was] more than likely than not that [the Veteran's] hearing loss [was] service connected."  Dr. V.D. explained that the Veteran was exposed to heavy machine noise while in-service as a missile maintenance technician in the Air Force, and was also exposed to constant loud machine noise as a photo processor in Udorn, Thailand.  He also noted that the Veteran's "audiogram in the past showed high frequency hearing loss."  

The Veteran's hearing testimony that he noticed ringing in his ears as early as the 1970s as well the June 2017 medical statement from Dr. V.D. is new and material evidence which provides additional information relating to an unestablished fact necessary to substantiate these service connection claims.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As previously mentioned, pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   Moreover, the United States Court of Appeals for Veterans Claims (Court) explained this standard is intended to be a low threshold.  Id.  

Turning to the Veteran's claims of entitlement to service connection for coronary artery disease, diabetes, hypertension, and prostate cancer, the evidence of record at the time of the last final decision in February 2008 mainly consisted of the Veteran's service treatment records, and VA as well as private records from July 2000 to January 2008.  

Evidence that has been received since the February 2008 rating decision includes updated VA treatment records, the May 2017 Board hearing testimony and a June 2017 medical statement from the Veteran's private urologist, Dr. B.B.  However, the Veteran's predominant new and material evidence consists of his May 2017 Board hearing testimony.  In particularly, at the hearing, the Veteran explained in detail how he believed he was exposed to herbicide agents in service.  The Veteran contended he was exposed to herbicide agents specifically while stationed at  the Udorn Royal Thai Air Base in the Republic of Thailand during the Vietnam War.  The Veteran was a photo processor, processing aerial photographs of North Vietnam.   He testified that he lived on the one side of the base and worked on the other side so every morning he would catch a bus or a truck to get out of the gate and around to a secondary gate to the flight line in his duty station.  He testified that his duty station was less than 100 yards from the perimeter of the fence.  Furthermore, he testified his dining facility was approximately 300 yards from the perimeter fence.  To his knowledge, he testified that Agent Orange was used to control the vegetation on the base.  As a result of the "downwind drift" along with his proximity to the perimeter of the fence line, the Veteran contended he was exposed to herbicide agents which caused his current disabilities of coronary artery disease, diabetes, hypertension and prostate cancer.  

The Board finds the statements from the Veteran regarding his service in Thailand and, in particular, his interaction with the perimeter of the base while in Thailand, are new and material evidence which provides additional information relating to an unestablished fact necessary to substantiate these service connection claims.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As previously mentioned, pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   Moreover, the Court explained this standard is intended to be a low threshold.  Id.  

Accordingly, the Board concludes that the December 2006 and February 2008 rating decisions will be reopened because new and material evidence has been received.   

Adjudication of the Veteran's claims for entitlement to service connection for hearing loss, tinnitus, coronary artery disease, diabetes, hypertension, and prostate cancer does not end with the determination that new and material evidence has been received.   For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claims for tinnitus and hypertension, to include as due to herbicide agent exposure and/or as secondary to diabetes.

Duties to Notify & Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Veteran's claims of entitlement to service connection for coronary artery disease, diabetes, prostate cancer, and bilateral hearing loss are being granted herein.  Any error related to these duties is moot. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria, Factual Background, and Analysis 
for Coronary Artery Disease and Diabetes

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

VA treatment records dated January 2007 show coronary artery disease, diabetes, as well as prostate cancer, status post radical prostatectomy on the problem list.  These diagnoses satisfy the first prong of the service connection claim.

Regarding the in-service element of a service connection claim, the law provides that a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange).  If the Veteran was exposed to an herbicide agent during service, coronary artery disease, diabetes mellitus, ischemic heart disease (including coronary artery disease), and prostate cancer, will be presumed to be service connected, if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  Thus, this case turns largely on whether the Veteran can establish exposure to herbicide agents in service. 

The Veteran does not allege service in the Republic of Vietnam.  Instead, he contends that the presumption of service connection is warranted as a result of his in-service herbicide agent exposure while stationed Udorn, Thailand Royal Air Force Base.  

For herbicide agent use in Thailand, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure. Id. 

It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  Id.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. Id.  This applies to Veterans who served during the Vietnam era, which spans from February 28, 1961 to May 7, 1975. Id.

The Veteran's military personnel record reflects that he served in Udorn, Thailand during the Vietnam War Era.  The record also reflects the Veteran served as a photo processor, processing aerial photographs from North Vietnam.  In his May 2017 Board hearing testimony, the Veteran indicated his duty station was within 100 yards from the perimeter fence and his dining hall for meals was approximately 300 yards from the perimeter.  To get to his duty station from his barracks, he would have to cross on gate and enter another gate by bus or truck each morning.  As such, the Veteran contends he interacted with the perimeter on a daily basis.  Moreover, the Veteran testified that the "downwind drift", basically spreading of the chemicals based on the direction of the wind, caused him to also be in contact with the herbicides, even if they were only sprayed around the perimeters.  

The Board acknowledges that the Veteran did not serve in a position which VA has conceded as being exposed to herbicide agents on the base; however, the Board finds that the Veteran's statements that his duty station as well as the dining hall was located near the perimeter of the airfield/base as well as the fact that he had to leave one gate and enter a secondary gate to get to his duty station each morning to be credible evidence of such exposure.

Therefore, the Board finds that based on the Veteran's competent and credible lay statements regarding the location of his duty station and dining hall near the perimeter of the airfield while serving in Thailand, all reasonable doubt should be resolved in his favor and it is at least as likely as not that he meets the criteria for presumption of exposure to an herbicide agent during active military service in Thailand.  M21-1MR, Part IV.ii.2.C.10.q.  Moreover, given that coronary artery disease, diabetes mellitus and prostate cancer are diseases that are presumed related to herbicide agent exposure under 38 C.F.R. §§ 3.307 and 3.309(e), service connection is warranted on this basis. 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Legal Criteria, Facts and Analysis for Bilateral Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss on the basis that noise exposure during service caused his present hearing loss.

As previously stated, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include sensorineural hearing loss, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (for tinnitus, a Veteran is competent to present evidence of continuity of symptomatology).

Concerning the first element, existence of a current disability, impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

A VA audiometric examination in September 2006 revealed pure tone auditory thresholds at the frequencies of 500, 1000, 2000, 3000, and 4000 Hz to be 25, 65, 65, 65, and 60 dB, respectively, in the left ear and 25, 60, 60, 60, and 55 dB, respectively, in the right ear.  These findings show that the Veteran meets the criteria for a current hearing loss disability under 38 C.F.R. § 3.385, which the examiner diagnosed as moderate to severe sensorineural hearing loss bilaterally.  Additionally, the June 2017 medical statement from Golden VA clinic noted that the Veteran's past audiogram had demonstrated high frequency hearing loss.  The first element, existence of present disability, is thus satisfied.

As to the second element, the in-service incurrence, the Veteran's service treatment records do not include an audiogram in the Report of Medical History and Report of Medical Examination for purposes of separation.  However, the absence of in-service evidence of a hearing loss disability during service is not fatal to the Veteran's service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley  v. Brown, 5 Vet. App. 155 (1993).

The record does include evidence of exposure to excessive noise in service.  At the May 2017 Board hearing, the Veteran testified to noise exposure while in-service, which the Board then conceded.  Particularly, the Veteran testified that there was a constant drone of the processing machines that ran the film he was working on as well as just living and being near the base with the aircraft taking off, with afterburners kicking in.  Based on the Veteran's reports of noise exposure and absent any evidence to the contrary, his in-service noise exposure is conceded.  See 38 U.S.C.A. § 1154(b) (West 2014).

Notwithstanding the conceded in-service noise exposure, the third element, a causal connection between the military noise exposure and the Veteran's present hearing loss must be established.  

The original VA examination performed in September 2006 found that without the benefit of military audiological records to review, the onset of the hearing loss could not be determined without speculation, as the contribution of post-military noise exposure and aging to the current severity of the hearing loss could not be ascertained.  Despite the missing audiological examination at separation, the Veteran reported his hearing loss began in the service and was gradual in nature.  

The record also includes a June 2017 letter from Dr. V.D. who opined "with a reasonable degree of certainty it [was] more than likely than not that [the Veteran's] hearing loss [was] service connected."  Dr. V.D. explained that the Veteran was exposed to heavy machine noise while in-service as a missile maintenance technician in the Air Force, and was also exposed to constant loud machine noise as a photo processor in Udorn, Thailand.  He also noted that the Veteran's "audiogram in the past showed high frequency hearing loss."  

Given that the September 2006 VA examiner's opinion was inconclusive, and thus has no probative value, and the fact that the Veteran has submitted a favorable June 2017 medical opinion from his treating physician, the Board resolves all reasonable doubt in the Veteran's favor (as is required by the law) and finds that the nexus element for the hearing loss claim is met.  See 38 C.F.R. § 3.303(b), Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As all three elements are met for the hearing loss disability claim, the appeal must be granted as to entitlement to service connection for bilateral hearing loss.


ORDER

New and material evidence has been received and the claim for entitlement to service connection for tinnitus is reopened; the claim is allowed to this extent only.

New and material evidence has been received and the claim for entitlement to service connection for hypertension, to include as due to herbicide agent exposure or as secondary to diabetes is reopened; the claim is allowed to this extent only.

New and material evidence has been received and the claim for entitlement to service connection for coronary artery disease, to include as secondary to herbicide agent exposure is reopened and granted.

New and material evidence has been received and the claim for entitlement to service connection for diabetes to include as due to herbicide agent exposure is reopened and granted.

New and material evidence has been received and the claim for entitlement to service connection for prostate cancer to include as due to herbicide agent exposure is reopened and granted.

New and material evidence has been received and the claim for entitlement to service connection for bilateral hearing loss is reopened and granted.


REMAND

The Veteran seeks service connection for hypertension.  His VA treatment records document that he has a present diagnosis of the disability, and it is his contention that it is related to either his diabetes and/or to his exposure to herbicide agents while serving in Thailand.

In light of the above decision which grants service connection for diabetes, the Board finds a VA examination is necessary to obtain a medical opinion.  

Additionally, with respect to the Veteran's allegation that his hypertension may be related to his exposure to herbicide agents in service, although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that prior to 2006, the National Academy of Science (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its 2006 Update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (April 11, 2014).  Specifically, it notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309. 

In light of the NAS studies' findings, the Board finds that a medical examination for an opinion as to whether the Veteran's current hypertension is etiologically related to his exposure to herbicide agents in service is warranted.

Regarding the Veteran's claim for service connection for tinnitus, as previously discussed, the Board has conceded that he was exposed to loud noises in service.  While the September 2006 VA examination did not diagnose the Veteran with tinnitus, the Veteran testified at the May 2017 Board hearing that he has had ringing in his ears for a number of years, beginning as early as the 1970s.  In light of the Veteran's hearing testimony, the Board finds another VA examination is necessary to obtain another medical opinion regarding the Veteran's tinnitus prior to adjudication.  Pertinently, the more recent evidence of record, including the June 2017 letter from Dr. V.D., does not address the Veteran's claim of tinnitus.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded an audiological examination.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus had onset during active service, was directly caused by the cited injury in-service, or is otherwise related thereto.  The examiner should specifically address the Veteran's lay reports of ringing in his ears and reflect the conceded in-service noise exposure.

A complete and thorough rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Following completion of the above records request, make arrangements for the Veteran to be afforded an examination for his hypertension.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to his military active duty service, and specifically to his exposure to herbicide agents therein?  

   The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide agent exposure. The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is what is the likelihood that this Veteran's hypertension is related to his herbicide agent exposure given his medical history, family history, risk factors, etc.).

   b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected diabetes caused the Veteran's hypertension or aggravated the hypertension.  
   
   For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

4.  Thereafter, and following any additional development deemed warranted, the AOJ should re-adjudicate the claims.  If any of the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


